WISS, Judge
(concurring with reservation):
35. I concur in the majority opinion except that, as to footnote 6, I expressly keep open for myself the question whether a non-testifying accused may preserve this issue for appellate review if he makes and loses a motion in limine to admit expert testimony concerning polygraphic evidence and then, through counsel — an officer of the court— forthrightly asserts that he would have testified had his motion been granted. See United States v. Sutton, 31 MJ 11 (CMA 1990).